Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group IA in the reply filed on 3/14/22 is acknowledged.  The traversal is on the ground(s) that the claims of Group IA and IB share a common special technical feature that makes a contribution over the cited art.  This is not found persuasive because the recited feature of a channel connected to a pump operable to circulated fluid between two wells is known from the channel, 7 and well communication channel adapted to communicate fluid to each of the wells via openings is shown by channel 6 (pg. 22-23, Fig 15) are also known from SHULER (US 20120214189) as described below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14, 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " the second pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12, 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SHULER (US 2012/0214189).
With respect to claim 1, SHULER discloses a cell culture system comprising a chip with four wells (at least two wells) with well 1010 initially receiving all the flow which is then flowed 
With respect to claim 2-3, SHULER discloses the device fluidic channels are micro-scale in size (0070), the fluidic connections are microfluidic (channel is microfluidic) (0129) and the channel has at least one cross sectional dimensions between 0.1-500 um (0129) or is 50-150um wide and 15-25um deep (3mm or less in diameter) (0088). 
With respect to claim 5, SHULER discloses the channel communicates fluid out of the chip (culture plate) (Fig 2, 10-11, 0138, 0152, 0156).
With respect to claim 6, SHULER discloses using a pump with two chambers to mimic the heart (0161) and discloses adding a diaphragm or microelectromechanical pump (second pump) capable of communicating fluid out of the chip (0127). 
With respect to claim 7, SHULER discloses the pump can be integral or connected to the chip device (0133) and the entire instrument is placed in an incubator (waterproof box) (0190). 
With respect to claim 8, SHULER discloses the device contains a cover or glass top layer to seal the chambers and channels (plate is fitted with a lid) (0087, 0156). 
With respect to claim 9, 12 SHULER discloses the entire instrument is placed in an incubator (0190).
With respect to claim 10, SHULER discloses the channel is in fluid communication with a chip (plate) comprising one or more reservoirs capable of holding a fluid (Fig 2-4). 
With respect to claim 15, SHULER discloses a set of chips (culture plate), the chip being as discussed in claim 6 above, and additional chips which have wells (sample plates) (0149-150) and the pump can be integral to the chip device (0133), such that each chip has a pump, and additionally using a pump with two chambers to mimic the heart (0161) and adding a diaphragm or microelectromechanical pump (second pump) (0127) capable of operating in the claimed manner.
With respect to claim 16, SHULER discloses using a syringe to inject the fluid (pipette) into the chip (0123). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. The current claim limitations recite “the fluid is communicated … using a multiple pipettor”, which is directed to the manner of operating the device and does not positively recite any structural limitations of the device itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHULER (2012/0214189) in view of HUSNU (US 2012/0222774). 
With respect to claim 4, SHULER discloses the pump is a peristaltic pump (0133) but does not explicitly disclose the peristaltic pump comprises a stepper motor. However, HUSNU discloses a closed path system with multiple fluid pathways via tubing comprising a peristaltic pump for fluid flow, the pump comprising a stepper motor (0084-85). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the peristaltic pump of SHULER to include the stepper motor as taught by HUSNU because it permits a much more refined degree of control over the fluid flow parameters through the tube element (0085).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHULER (2012/0214189).
With respect to claim 11, SHULER discloses an embodiment where the dimensions of the compartments were 3.2x 4mm, 2x2mm, or 340umx110mm (0251-255) and circular wells (Fig 11) but does not explicitly disclose the well diameters of between 6-16mm. It would have been an obvious matter of design choice to choose the claimed diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO-892 that are related to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799